TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00348-CV



                                  Aletha Jane Jaso, Appellant

                                               v.

                               Anthony James Keith, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
     NO. 04-913-F395, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss her appeal, explaining that the parties have

settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: August 26, 2011